La Juez Asociada Señora Naveira de Rodón
emitió la opinión del Tribunal.
El Sr. Julio Román González, ex Alcalde del Municipio de Aguada (en adelante Municipio), nos solicita que revise-mos una Resolución emitida por el Tribunal de Circuito de Apelaciones (en adelante Tribunal de Circuito) mediante la cual confirmó una Resolución de la Oficina de Ética Guber-namental (en adelante O.E.G.) en la que se le impuso una multa de diez mil dólares por haber infringido el Art. 3.3(b) de la Ley Ética Gubernamental, 3 L.P.R.A. see. 1823, más mil dólares por concepto de honorarios de abogado. Exami-nemos los hechos que dieron lugar a la presente controversia.
*406HH
El peticionario fue Alcalde del Municipio desde enero de 1976 hasta enero de 2001 y al mismo tiempo presidió el Comité Local del Partido Nuevo Progresista en Aguada (en adelante Comité). Sus funciones como Alcalde compren-dían la dirección, administración, fiscalización y participa-ción en las decisiones del Municipio. Entre marzo de 1990 y octubre de 1994, el Municipio contrató al Sr. Orlando Vega Ramos, quien hacía negocios como Taller Vega y como Electric & Refrigeration Services, para que prestara servi-cios de construcción, electricidad y refrigeración.(1) El peti-cionario tenía la facultad de autorizar los contratos y los pagos por los servicios prestados por el señor Vega Ramos.
A finales de 1991 el peticionario, señor Román Gonzá-lez, en su carácter de Presidente del Comité, solicitó al señor Vega Ramos una cotización para la instalación de un acondicionador de aire en la oficina del Comité. El enton-ces Alcalde, señor Román González, autorizó y ordenó la compra de un acondicionador de aire de cien toneladas y dos consolas, una de tres toneladas y la otra de dos tonela-das, que fueron instaladas en el Comité. El precio del equipo era aproximadamente tres mil dólares. Dos años más tarde, el 18 de noviembre de 1993, el señor Vega Ramos compró al Comité, por dos mil quinientos dólares, las mismas unidades de acondicionadores de aire que le había vendido en 1991. El peticionario intervino en estas nego-ciaciones y autorizó la transacción en su carácter de Presi-dente del Comité a través de una carta de 18 de noviembre de 1993.
El 6 de marzo de 1998 la O.E.G. presentó una querella contra el señor Román González en la cual le imputa haber actuado en contravención al Art. 3.3(b) de la Ley de Ética *407Gubernamental, supra, y al Art. 12(C) del Reglamento de Ética Gubernamental, Reglamento Núm. 4827 de 23 de no-viembre de 1992 (en adelante Reglamento de Ética), pág. 11. En síntesis, se imputó al señor Román González haber contratado en su carácter privado, fungiendo como Presi-dente del Comité, al señor Vega Ramos durante el período en el cual este último mantuvo relaciones de negocios con el Municipio y el peticionario, en sus funciones como Al-calde, tenía la facultad de decidir e influir en las decisiones del Municipio respecto al otorgamiento de contratos.
Luego de haberse celebrado la vista evidenciaria adju-dicativa, la Oficial Examinadora rindió un Informe en el cual determinó que el peticionario había incurrido en dos violaciones al Art. 3.3(b) de la Ley de Ética Gubernamen-tal, supra. Recomendó la imposición de una multa de cinco mil dólares por cada infracción para un total de diez mil dólares. El Director Ejecutivo de la O.E.G., Ledo. Hiram R. Morales Lugo, acogió en su totalidad el referido Informe e impuso al peticionario, señor Román González, una multa de diez mil dólares más mil dólares por concepto de hono-rarios de abogado.
El señor Román González solicitó una reconsideración ante la O.E.G., pero ésta fue denegada. Inconforme con dicha determinación, solicitó su revisión ante el Tribunal de Circuito. Adujo que los hechos no configuraron una vio-lación a la Ley de Ética Gubernamental; que la multa im-puesta era excesiva; que no actuó con temeridad, y que la agencia había notificado su resolución fuera de término, por lo cual ésta carecía de validez. Luego de varios inciden-tes procesales, el foro apelativo denegó el recurso de revisión.
Así las cosas, el señor Román González acudió ante nos mediante un recurso de certiorari. Alegó que erró el Tribunal de Circuito
... al resolver que la O.E.G. no erró al concluir que los hechos *408probados configuran y sostienen una violación al Artículo 3.3(b) de la Ley de Ética Gubernamental y determinar que no es una defensa disponible al [peticionario] el haber realizado las contrataciones en cuestión en representación de una persona jurídica.
... al determinar la inexistencia de elementos que indiquen que las multas administrativas impuestas al Sr. Román Gon-zález son arbitrarias, injustificadas, excesivas y en proporción injusta con los hechos del presente caso.
...al determinar que no incidió la Oficina de Ética Guberna-mental al imponerle honorarios por temeridad al [peticionario].
...al determinar que la Oficina de Ética Gubernamental noti-ficó dentro del término. Petición de certiorari, págs. 4-9.
I-H
Por estar íntimamente relacionados, analizaremos con-juntamente los dos primeros señalamientos de error que versan sobre la infracción al Art. 3.3(b) de la Ley de Ética Gubernamental, supra, y la razonabilidad de las multas impuestas.
A. Infracción al Art. 3.3(b) de la Ley de Ética Guberna-mental
 En primer lugar, debemos resolver si el peticiona-rio infringió el Art. 3.3(b) de la Ley de Ética Gubernamen-tal, supra. De entrada debemos reiterar que aunque los tribunales deben concederle gran deferencia a las decisio-nes administrativas, las conclusiones de derecho de las agencias son revisables en todos sus aspectos. Éstas serán sostenidas por el foro judicial siempre que sean razonables y cónsonas con el propósito del legislador. Ley de Procedi-miento Administrativo Uniforme del Estado Libre Aso-ciado de Puerto Rico, Ley Núm. 170 de 12 de agosto de 1988, según enmendada, 3 L.P.R.A. sec. 2175: Rivera Con*409cepción v. A.R.Pe., 152 D.P.R. 116 (2000); T-JAC, Inc. v. Caguas Centrum Limited, 148 D.P.R. 70 (1999); Reyes Salcedo v. Policía de P.R., 143 D.P.R. 85, 94 (1997); Fuertes y otros v. A.R.Pe., 134 D.P.R. 947, 953 (1993); Murphy Bernabé v. Tribunal Superior, 103 D.P.R. 692, 699 (1975).
Examinemos la interpretación que hizo la O.E.G. del Art. 3.3(b) de la Ley de Ética Gubernamental, supra, para determinar si debe ser sostenida a la luz de la norma antes expuesta. El Art. 3.3(b) establece:
Ningún funcionario o empleado público aceptará un empleo o relaciones contractuales de negocio, con una persona, negocio o entidad que esté reglamentada por o que haga negocios con la agencia gubernamental para la cual él trabaja cuando el funcionario o empleado público participe en las decisiones ins-titucionales de la agencia o tenga facultad para decidir o in-fluenciar las actuaciones oficiales de la agencia que tengan relación con dicha persona, negocio o entidad.(2)
En O.E.G. v. Cordero, Rivera, 154 D.P.R. 827, 839 (2001), señalamos que
... el propósito principal de la Ley de Ética [Gubernamental] es combatir y, ciertamente, prevenir la corrupción en el Gobierno, la conducta ilegal de los empleados públicos, el abuso de poder y el ejercicio de influencias indebidas por parte de los funcio-narios de gobierno.
Para cumplir cabalmente con este propósito, la O.E.G. aprobó el Reglamento de Ética que especifica con mayor detalle el alcance de las disposiciones de la ley. *410O.E.G. v. Cordero, Rivera, supra. De acuerdo con el Art. 2 del Reglamento de Ética:
Es esencial que los funcionarios y empleados del servicio público mantengan principios del más alto grado de honesti-dad, integridad, imparcialidad y conducta para garantizar el debido funcionamiento de las instituciones gubernamentales y conservar la confianza de los ciudadanos en su gobierno. Re-glamento de Ética, supra, pág. 1.
Para cumplir el propósito de la Ley de Ética Guberna-mental, el Art. 3.3(b) prohíbe la contratación entre un fun-cionario público y una persona o entidad privada que a su vez mantenga relaciones contractuales con la agencia donde trabaja dicho funcionario. Por su parte, el Art. 12(C) del Reglamento de Ética, supra, pág. 11, dispone:
Ningún funcionario o empleado público, en su carácter pri-vado, ya sea personalmente o a través de una sociedad, aso-ciación, comité, agrupación o persona jurídica, podrá celebrar un contrato con una persona natural o jurídica con la cual la agencia gubernamental para la cual trabaja mantiene relacio-nes contractuales de negocio, si dicho funcionario o empleado público, como parte de sus funciones oficiales, participó sus-tancialmente en la otorgación de las mismas.
De esta forma, el Art. 12(C) del Reglamento de Ética provee una guía sobre el alcance del Art. 3.3(b) de la Ley de Ética Gubernamental, supra. Del texto de dichas normas se colige que está prohibida la contratación entre el funcio-nario, por sí o a través de una corporación o entidad priva-da, (3) y una entidad que a su vez mantenga relaciones con-tractuales con la agencia donde trabaja el funcionario.
*411Además, en apoyo a la interpretación de las disposiciones de la Ley de Ética Gubernamental, el Art. 6 del Reglamento de Ética establece que los servidores públicos evitarán
...tomar cualquier acción, esté o no específicamente prohibida por el Reglamento, que pueda resultar en o crear la apariencia de:
(1) Usar las facultades de su cargo, propiedad o fondos pú-blicos para un fin privado. Reglamento de Ética, supra, pág. 5
Por otro lado, el Art. 8(C) del Reglamento prohíbe que un funcionario público utilice
...los deberes y facultades de su cargo [y] la propiedad o fondos públicos para obtener, directa o indirectamente, para él, para algún miembro de su unidad familiar, [y] para cualquier otra persona, negocio o entidad, ventajas, beneficios, privilegios, salvo que esté autorizado, expresa o implícitamente por ley. (Énfasis suplido.) Reglamento de Ética, supra, pág. 7.
Es a la luz de las anteriores disposiciones que debemos interpretar el alcance del Art. 3.3(b) de la Ley de Ética Gubernamental, supra, teniendo como principio rector que tanto dicha ley como su reglamento cumplen el propósito de prohibir que los funcionarios públicos hagan uso de sus cargos para la obtención de ventajas indebidas, es decir, buscan evitar la corrupción en los distintos niveles del servicio público y en las múltiples manifestaciones en las que ésta pueda tener lugar.
Para que la O.E.G. pueda imputar una violación al citado Art. 3.3(b) de la Ley de Ética Gubernamental será necesario que concurran los siguientes elementos: (a) que se trate de un funcionario o empleado público; (b) que esté facultado para influir o decidir en las decisiones de la agencia respecto a una persona, negocio o entidad privada, o que participe en tales decisiones; (c) que dicha persona, negocio o entidad esté reglamentada por o haga negocios con la agencia para la cual dicho empleado o funcionario público *412trabaja, y (d) que el empleado o funcionario público, por sí o a través de una corporación o entidad privada, contrate la persona, negocio o entidad. La agencia deberá demostrar los recién mencionados elementos para imputar prima fa-cie una violación al Art. 3.3(b), supra.
Una vez satisfecho este peso inicial de la prueba, el funcionario debe tener la oportunidad de probar que su conducta no redundó en ventajas indebidas, corrupción, beneficios personales o en beneficios para alguna entidad privada relacionada con él o con abuso de poder, para que pueda ser eximido de la imposición de sanciones. Esta defensa ayuda a evitar que las imputaciones de violaciones éticas se conviertan en procedimientos que sirvan para solapar discrímenes políticos, que atenten innecesariamente contra la reputación de los funcionarios públicos y que constituyan una persecución desenfocada de los problemas reales de corrupción que afectan al servicio público. También el funcionario debe tener la oportunidad de probar, como defensa, que la transacción alegadamente contraria a la ética gubernamental es razonable a la luz de la totalidad de las circunstancias. Sin pretender hacer una enumeración exhaustiva, para que prospere esta defensa el funcionario debe aportar evidencia que tienda a demostrar que la transacción llevada a cabo con la entidad privada es una transacción usual de acuerdo con el tipo de negocios que realiza dicha entidad y, además, debe ofrecer prueba sobre la razonabilidad de las condiciones de la contratación.
Cuando un empleado viole las disposiciones del Art. 3.3(b) de la Ley de Ética Gubernamental, supra, y éste no pueda probar que su conducta no iba dirigida a obtener algún beneficio económico o que la transacción no era razonable, la O.E.G. podrá imponer las sanciones administrativas establecidas en la Ley de Procedimiento Adminis-*413trativo Uniforme del Estado Libre Asociado de Puerto Rico, 3 L.P.R.A. see. 2201.(4) Por otro lado, cuando se demuestre que el funcionario público se benefició económicamente, que se benefició alguna entidad privada relacionada con él o que tenía la intención de obtener estos beneficios, aunque sus planes se vieran frustrados, la O.E.G. podrá imponer las sanciones civiles establecidas en la Ley de Etica Guber-namental, 3 L.P.R.A. sec. 1828(b)(3).(5)
Examinemos los hechos de autos para determinar si la O.E.G. logró establecer una violación prima facie al Art. 3.3(b) de la Ley de Etica Gubernamental, surpra. Para el momento en que ocurrieron los hechos, el Sr. Julio Román González era Alcalde del Municipio de Aguada, por lo cual era un funcionario público, según dicho término está defi-nido en el Art. 1.2 de la Ley de Ética Gubernamental, 3 L.P.R.A. see. 1802.(6) Además, el señor Román González admitió en su contestación a la querella(7) que dentro de sus funciones como Alcalde tenía la facultad de influir en las decisiones institucionales del Municipio, ya que super-visaba, administraba y autorizaba todos los desembolsos de los fondos municipales. Además, el señor Vega Ramos, proveedor de los acondicionadores de aire para el Comité, *414también mantenía relaciones contractuales con el Municipio.
Por otro lado, el señor Román González, fungiendo como Presidente del Comité, una entidad privada, llevó a cabo dos contratos con el señor Vega Ramos: uno para la adqui-sición de unos acondicionadores de aire para el Comité por el precio de tres mil dólares, y otro, efectuado dos años después, mediante el cual el señor Vega Ramos readquirió el mencionado equipo por el precio de dos mil quinientos dólares. Como podrá observarse, la O.E.G. logró establecer los elementos para imputar una violación prima facie al Art. 3.3(b) de la Ley de Ética Gubernamental, supra.
El peticionario aduce que su conducta no está proscrita por la referida disposición, ya que llevó a cabo los contratos en su carácter de Presidente del Comité, una entidad privada. No le asiste la razón. Como previamente reseña-mos, el propósito de la Ley de Ética Gubernamental es pre-venir la corrupción en el Gobierno, la conducta ilegal, el ejercicio de influencias indebidas y el abuso de poder por parte de los funcionarios públicos. O.E.G. v. Cordero, Rivera, supra. A tales fines se prohíbe la contratación entre los funcionarios y las entidades privadas que mantienen relaciones contractuales con la agencia donde laboran.
La referida prohibición se extiende no solamente a las contrataciones en el carácter personal de los funcionarios, sino a aquellas que éste hace a través de entidades priva-das, tales como una asociación, corporación, junta, comité o comisión. Entendemos que no puede ser otra la interpreta-ción que debemos hacer del mencionado Art. 3.3(b) a la luz de la Ley de Ética Gubernamental, su propósito y el Regla-mento de Ética.(8) Una interpretación menos restrictiva *415atentaría contra el propósito de la legislación y la tornaría inefectiva, ya que cualquier funcionario podría utilizar como subterfugio una transacción a través de una entidad pri-vada, sea ésta una corporación, sociedad, junta, comité o comisión, para ejercer una influencia indebida en la contra-tación y obtener algún beneficio económico por vías inapropiadas.
Ahora bien, el señor Román González actuó en contra-vención al Art. 3.3(b) de la Ley de Etica Gubernamental, supra, al contratar en dos ocasiones al señor Vega Ramos mientras este último mantenía contratos con el Municipio del cual el señor Román González era Alcalde.
El peticionario aduce como defensa que no se benefició económicamente de las transacciones y que la O.E.G. no controvirtió esta alegación. Los hechos ante nuestra consi-deración, según la prueba que obra en el expediente, son que el precio del equipo era de tres mil dólares y esa fue la cantidad que el Comité pagó en el primer contrato autori-zado por el peticionario. Dos años más tarde el señor Vega Ramos readquirió el mismo equipo por el precio de dos mil quinientos dólares, es decir, con una diferencia de quinien-tos dólares del precio original.
Ante estos hechos, le correspondía al ex alcalde, señor Román González, como parte de su defensa, probar que la adquisición e instalación de un acondicionador de aire de cien toneladas y dos consolas, una de tres toneladas y otra de dos, por la cantidad de tres mil dólares, era una tran-sacción de negocios razonable, de las que usualmente lleva a cabo el señor Vega Ramos en su negocio Taller Vega o Electric & Refrigeration Services. Para poder prevalecer en su defensa, también tenía que probar que la transacción del señor Vega Ramos de comprar de vuelta el acondicio-nador de aire que le había vendido al señor Román Gonzá-lez era una transacción usual en su negocio y que el precio de dos mil quinientos dólares era razonable, o sea, que un equipo de la naturaleza del adquirido por el Comité, con *416dos años de uso, normalmente deprecia sólo quinientos dólares.
En otras palabras, la prueba sobre la razonabilidad de la transacción le correspondía al funcionario, en este caso al ex alcalde, señor Román González. Si no fue razonable la transacción, entonces tenemos que concluir que el ex Alcalde, fungiendo como Presidente del Comité, utilizó su posición e influencia para obtener beneficios de un contratista que hacía negocios con el Municipio, para la entidad privada que presidía, el Comité. Un funcionario público puede levantar como defensa ante una imputación de violación ética el no haberse beneficiado, directa o indirectamente, de la transacción, pero para prevalecer tiene que presentar prueba de este hecho.
Aunque el peticionario alegó que no se benefició econó-micamente con la transacción, no presentó prueba para sostener su defensa. Cabe señalar, además, que del expe-diente tampoco surge la razonabilidad de las transacciones entre el Comité y el señor Vega Ramos.(9) A la luz del aná-lisis anterior, resolvemos que el peticionario incurrió en dos violaciones al Art. 3.3(b) de la Ley de Ética Guberna-mental, supra. Por ende, debemos determinar si las multas impuestas fueron irrazonables.
B. Razonabilidad de las multas
Reiteradamente se ha validado la facultad de las agencias para imponer multas o penalidades por la violación a las leyes o a los reglamentos que se les ha delegado implementar. Pérez Colón v. Cooperativa de Cafeteros, 103 D.P.R. 555 (1975). La Ley de Procedimiento Administrativo *417Uniforme del Estado Libre Asociado de Puerto Rico, 3 L.P.R.A. see. 2201, establece que las agencias podrán im-poner multas que no excederán de cinco mil dólares por cada violación a las leyes que éstas administran. Además, el Art. 3.8 de la Ley de Ética Gubernamental, 3 L.P.R.A. see. 1828, faculta a la O.E.G. para imponer sanciones de naturaleza civil y penal por violaciones éticas.
Al ejercer su función revisora respecto a las sanciones impuestas por una agencia administrativa, los tribunales han reconocido gran discreción a las agencias en la selección de las medidas impuestas para cumplir con el propósito de la legislación cuya administración e implantación se les ha delegado. Las sanciones impuestas por la agencia serán sostenidas siempre que los organismos actúen dentro del marco de su conocimiento especializado y de la ley. Com. Seg. P.R. v. Antilles Ins. Co., 145 D.P.R. 226 (1998). En tales casos la revisión judicial no será para determinar si la sanción guarda proporción con la conducta por la cual se impone o si es demasiado fuerte.
Esta evaluación corresponde hacerla a la propia agencia, que por su experiencia especializada es quien está en la mejor po-sición para conocer los efectos de una violación a los intereses protegidos y cuya agencia, al mismo tiempo asegura cierto grado de uniformidad y coherencia en la imposición de sanciones. Com. Seg. P.R. v. Antilles Ins. Co., supra, pág. 234.
Siempre que la sanción administrativa esté basada en evidencia sustancial, no constituya una actuación ultra vires y tenga una relación razonable con los actos que se quieren prohibir, los tribunales deben sostenerla. Assoc. Ins. Agencies, Inc. v. Com. Seg. P.R., 144 D.P.R. 425, 439 (1997). Al imponer la sanción al peticionario por haber incurrido en violaciones éticas, nos dejamos guiar por el criterio de la O.E.G. y lo avalamos. Por lo tanto, el segundo error no fue cometido.
*418hH I — I HH
El peticionario plantea como tercer error que no proce-día la imposición de honorarios de abogado porque no ac-tuó temerariamente. La conducta alegadamente temeraria consistió en sus incomparecencias a algunos señalamientos y solicitudes de cambios de fecha de la vista adjudicativa por compromisos previos de la representación legal del peticionario.
La imposición de honorarios de abogado por temeridad tiene el propósito de penalizar
“... al litigante perdidoso que por su terquedad, obstinación, contumacia e insistencia en una actitud desprovista de funda-mentos, obliga a la otra parte, innecesariamente a asumir las molestias, gastos, trabajo e inconvenientes de un pleito.” [comillas dobles] Domínguez v. GA Life, 157 D.P.R. 690, 706 (2002).
Existirá temeridad cuando: (1) en la contestación a la demanda se niegue responsabilidad, pero ésta se acepte posteriormente; (2) la parte demandada se defienda injustificadamente de la acción; (3) se crea que la cantidad reclamada es exagerada y esa sea la única razón para oponerse a los reclamos del demandante, en lugar de admitir responsabilidad y limitar la controversia a la fijación de la cantidad reclamada; (4) el demandado se arriesgue a litigar un caso del que se surja a todas luces su responsabilidad, y (5) cuando se niegue un hecho cuya certeza le consta a quien hace la alegación. Blás v. Hosp. Guadalupe, 146 D.P.R. 267, 336 (1998); Fernández v. San Juan Cement Co., Inc., 118 D.P.R. 713, 718-719 (1987). El grado o intensidad de la conducta temeraria o frívola es el factor determinante para fijar la cuantía de los honorarios de abogado.
La conducta del señor Román González no tuvo el obje-tivo de defenderse obstinadamente, y sin fundamentos, de la acción administrativa, sino que consistió en solicitudes de cambios a los señalamientos de la conferencia con ante-*419lación a la vista adjudicativa. En total hubo cinco solicitu-des de cambios, tres de las cuales fueron presentadas por la representación legal del peticionario, Ledo. Israel Rol-dan González, debido a compromisos profesionales previos, y dos solicitadas por la O.E.G.(10) No debemos penalizar al peticionario por una conducta que no se llevó a cabo con la intención de argumentar defensas injustificadas o de en-torpecer las funciones adjudicativas de la O.E.G., particu-larmente cuando la propia agencia también solicitó cam-bios en los señalamientos. En el presente caso, a lo sumo, debemos instar a la representación legal del peticionario a ser más cuidadoso en lo sucesivo de aceptar gestiones pro-fesionales que congestionarán su calendario e impedirán la prestación de una representación adecuada. (11) Resolvemos que no procede la imposición de honorarios de abogado al peticionario, por ende, el tercer error fue cometido.
IV
Finalmente, el peticionario aduce que la O.E.G. emitió y notificó su Resolución pasado el término dispuesto en ley, por lo cual ésta carece de validez.
La Sec. 3.14 de la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico, 3 L.P.R.A. see. 2164, establece que las agencias deben emitir sus órdenes o resoluciones finales por escrito
... dentro de noventa (90) días de concluida la vista o des-pués de la radicación de las propuestas determinaciones de hechos y conclusiones de derecho....
*420La agenda deberá notificar a las partes la orden o resolución a la brevedad posible, por correo y deberá archivar en autos co-pia de la orden o resolución final y de la constancia de la notificación. Una parte no podrá ser requerida a cumplir con una orden final a menos que dicha parte haya sido notificada de la misma. (Énfasis suplido.)
Por otro lado, el Art. 30 de las Reglas de Procedimientos para Vistas Adjudicativas de la O.E.G., Reglamento Núm. 4749 de 4 de septiembre de 1992, pág. 20, establece que “dentro de los noventa (90) días después de concluida la vista, la orden o resolución deberá ser emitida por escrito
En J. Exam. Tec. Méd. v. Elias et al., 144 D.P.R. 483, 494-495 (1997), resolvimos que los términos establecidos en la Sec. 3.14 de la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico, supra, son directivos y no jurisdiccionales, esto es, que son de cumplimiento estricto. Lab. Inst. Med. Ava. v. Lab. C. Borinquen, 149 D.P.R. 121 (1999). No obstante, la ampliación de dichos términos sólo ocurrirá en circunstancias ex-cepcionales o por renuncia de las partes.
El término directivo de noventa días es aplicable a la emisión de la resolución por parte de la agencia. Ni la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico ni las Reglas de Procedimiento para Vistas Adjudicativas de la O.E.G. establecen un término para la notificación de la Resolución. La Sec. 3.14 de la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico, supra, se limita a indicar que la notificación de la resolución debe llevarse a cabo a la brevedad posible. La ley permite que las agencias notifiquen sus determinaciones dentro de un término razonable, que puede ser dentro de los noventa días con los que cuenta para emitir su resolución o después de transcurrido el referido término. Exigirles a las agencias que notifiquen sus resoluciones dentro de rígidos límites de tiempo sería prácticamente imposible debido a la congestión de trabajo que *421éstas tienen.(12) Por otro lado, debe tomarse en considera-ción que en ocasiones los organismos administrativos en-frentan escasez de recursos humanos y económicos.
En virtud de lo anterior, resolvemos que la Ley de Pro-cedimiento Administrativo Uniforme del Estado Libre Aso-ciado de Puerto Rico, supra, faculta a las agencias para notificar sus decisiones dentro de un término razonable, aunque hayan transcurrido los noventa días de carácter directivo con los que cuentan para tomar su decisión. Ahora bien, para determinar si la agencia notificó su de-terminación dentro de un término razonable, será necesa-rio atender a las circunstancias particulares de cada caso. Es preciso tomar en consideración el tiempo transcurrido desde que se emitió la decisión hasta que ésta fue notifi-cada y el daño que haya ocasionado la tardanza a la parte adversamente afectada por la decisión administrativa. Me-diante el análisis de la totalidad de las circunstancias de cada caso, protegemos a las partes de actuaciones adminis-trativas arbitrarias.
¿Notificó la O.E.G. su resolución al señor Román Gon-zález dentro de un término razonable? Nuestra respuesta es en la afirmativa. En el presente caso, la vista adjudica-tiva se llevó a cabo el 2 de febrero de 2000 y la Resolución fue emitida el 2 de mayo del mismo año, es decir, el día número ochenta y nueve desde la celebración de la vista. La O.E.G. emitió su resolución oportunamente, pero la no-tificó al peticionario el 8 de mayo de 2000, a los seis días de haberla emitido.
Entendemos que seis días es un término razonable para la notificación, en particular si atendemos al propósito de ésta, que es poder requerirle a la parte afectada que cum-pla con la determinación de la agencia. Véanse: Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico; Colón Torres v. A.A.A., 143 D.P.R. 119 (1997). Además, mediante la notificación de *422la resolución administrativa, la parte adversamente afec-tada adviene en conocimiento de su derecho a solicitar re-consideración o revisión, según sea el caso.
La notificación llevada a cabo el 8 de mayo de 2000, seis días después de haberse emitido la Resolución de la O.E.G., no afectó al peticionario en el ejercicio de sus dere-chos para solicitar la reconsideración y revisión judicial. De hecho, éste solicitó una reconsideración ante la O.E.G. y posteriormente acudió al Tribunal de Circuito mediante un recurso de revisión. A la luz de lo anterior, resolvemos que la Resolución de la agencia fue emitida y notificada dentro del término establecido en la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico y las Reglas de Procedimientos para Vistas Adjudicativas de la O.E.G.
Por los fundamentos antes expuestos, confirmamos el dictamen del Tribunal de Circuito y la Resolución de la Oficina de Etica Gubernamental que encontró incurso al Sr. Julio Román González en violaciones al Art. 3.3(b) de la Ley de Ética Gubernamental. No obstante, revocamos la imposición de honorarios de abogado.
El Juez Asociado Señor Rivera Pérez disintió sin opi-nión escrita. El Juez Asociado Señor Corrada Del Río no intervino.

 Así surge de la prueba estipulada consistente de quince cheques emitidos por el Municipio a favor del señor Vega Ramos, Taller Vega o Electric & Refrigeration Services, facturas, solicitudes de compra, órdenes y comprobantes de desembolsos.


 Es menester señalar que el Art. 3.3(b) fue enmendado mediante la Ley Núm. 150 de 22 de diciembre de 1994 y actualmente dispone:
“Ningún funcionario o empleado público aceptará un empleo o mantendrá rela-ciones contractuales de negocio con una persona, negocio o entidad que esté regla-mentada por o que haga negocios con la agencia gubernamental para la cual él trabaja cuando el funcionario o empleado público participe en las decisiones institu-cionales de la agencia o tenga facultad para decidir o influenciar las actuaciones oficiales de la agencia que tengan relación con dicha persona, negocio o entidad.” (Énfasis suplido.)
Sin embargo, para la adjudicación de la presente controversia es necesario re-ferimos a la versión anterior de la ley por ser la vigente al momento de los hechos.


 Del conjunto de las disposiciones de la Ley de Ética Gubernamental, así como de su Reglamento y propósito, surge que las prohibiciones van dirigidas a la contra-tación entre un funcionario y una entidad privada que sea contratista de la agencia para la cual trabaja el funcionario. Estas prohibiciones no se extienden a la contra-tación entre una entidad privada y varias agencias gubernamentales. Así, por ejem-plo, varios organismos administrativos podrían unirse para realizar contratos con el mismo suplidor privado de manera que obtengan mejores precios para beneficiar al erario público. Las prohibiciones establecidas en la Ley de Ética y su Reglamento tampoco se extienden a la contratación entre entidades gubernamentales.


 Las sanciones administrativas consistirán en una multa que no excederá de cinco mil dólares. Esta sanción aplicará una vez la agencia demuestre un caso prima facie de violación al Art. 3.3(b) de la Ley de Ética Gubernamental, 3 L.P.R.A. see. 1823, y donde haya ausencia de prueba de que el funcionario no se benefició econó-micamente con la contratación.


 El funcionario público deberá pagar al Estado una suma equivalente al triple del beneficio económico obtenido o previsto. Además, de encontrarse culpable al fun-cionario por infringir el Art. 3.3(b) de la Ley de Ética Gubernamental, supra, se le podrán imponer sanciones penales. En estos casos tiene que mediar algún beneficio económico y, además, demostrarse que se ha infringido intencionalmente la Ley de Ética Gubernamental. La penalidad establecida es un año de reclusión o multa de dos mil dólares, o ambas penas a discreción del tribunal. 3 L.P.R.A. sec. 1828(a)(1).


 La citada disposición define funcionario público como “aquellas personas que ocupan cargos o empleos en el Gobierno del Estado Libre Asociado de Puerto Rico que están investid[a]s de parte de la soberanía del Estado, por lo que intervienen en la formulación e implantación de la política pública”. 3 L.P.R.A. sec. 1802(a).


 Querella de 12 de marzo de 1998.


 Tener que descorrer el velo corporativo para poder imputar una violación ética a un funcionario público trastocaría irremediablemente el andamiaje que pre-tende evitar y penalizar la corrupción en el país. Debe recordarse que en muchos casos los actos contrarios a la ética en el servicio público ocurren a través de los partidos políticos, que tienen personalidad jurídica propia. P.S.P. v. E.L.A., 107 D.P.R. 590, 595 (1978).


 Es menester recordar que la Ley de Ética Gubernamental no sólo proscribe el beneficio económico que el funcionario derive para sí, sino el que obtenga directa o indirectamente para un miembro de su familia o para una entidad o asociación, conforme el Art. 3.2(c) de la Ley de Ética Gubernamental, 3 L.P.R.A. sec. 1822(c), y el Art. 12(C) del Reglamento de Ética Gubernamental, Reglamento Núm. 4827 de 23 de noviembre de 1992, pág. 11.


 Así consta en la notificación de la Oficial Examinadora de 23 de febrero de 1999. Exhibit 4, pág. 13.


 Canon 18 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX. Aunque al representante legal del peticionario se le impuso una sanción económica por no so-meter a tiempo el informe de la conferencia con antelación a la vista adjudicativa, tal conducta no es atribuible al peticionario, sino a la falta de la debida previsión y control adecuado de su calendario por parte del licenciado Roldán González.


 Igual ocurre en los tribunales, donde el volumen de casos ha acarreado un retraso en la mayoría de las salas del país.